DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, and the species “a non-tyrosine amino acid at Y730” in the reply filed on 29 July 2020 continues to be acknowledged. Claims 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 July 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-16 and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The issue of indefiniteness is present in claim 1, which recites in relevant part: “[a] nucleic acid comprising an expression construct containing a control sequence comprising a consists of a proximal promoter region of a calcitonin gene having the coordinates -185 to +125, relative to the transcription start site of the calcitonin coding sequence of the calcitonin gene set forth in SEQ ID NO: 3...”
It is noted that claim 1 requires the truncated calcitonin promoter to “consist of” a proximal promoter region of a calcitonin gene “having” the coordinates -185 to +125 relative to the transcription start site.
Per M.P.E.P. § 2111.03(II), when the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, there is an "exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements." Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1359, 119 USPQ2d 1773, 1781 (Fed. Cir. 2016). However, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole. Mannesmann Demag Corp. v. Engineered Metal Products Co., 793 F.2d 1279, 230 USPQ 45 (Fed. Cir. 1986). See also In re Crish, 393 F.3d 1253, 73 USPQ2d 1364 (Fed. Cir. 2004).
Claim 1 and those dependent thereon are indefinite for reciting a truncated calcitonin promoter that “consists of” a proximal promoter region of a calcitonin gene “having” the coordinates -185 to +125 relative to the transcription start site. It is unclear how the phrase “consists of” functions to exclude unrecited elements from the claim, particularly since “consists of” limits only the elements set forth in that clause, and since the associated clause recites nothing more than “a proximal promoter region of a calcitonin gene”. Thereafter, the claim recites “having”, which is considered equivalent to “comprising”, and functions to open the claim by not excluding additional recited elements. Thus, it is unclear how “consists of” limits 
The remainder of the present action treats the recited “truncated calcitonin promoter” and all affiliated limitations related thereto recited in claim 1 (e.g. “having the coordinates -185 to +125”, etc.) as requiring nothing more than a calcitonin promoter that is not a full-length calcitonin promoter. This is consistent with the definition set forth in paragraph [0053]: “As used herein, a truncated calcitonin promoter is a promoter that comprises enhancer and/or basal promoter elements from a calcitonin promoter but is not a full-length calcitonin promoter.” It is also reasonable considering the claim’s inconsistent use of open-ended and close-ended language, and particularly since the close-ended language limits the claim to nothing more than “a proximal promoter region of a calcitonin gene”. The specification does not clearly define what “a proximal promoter region” is, and a reasonably broad interpretation includes any aspect of the promoter so long as it comprises a region proximal to the transcription start site. However, claim 1 and those dependent thereon are nevertheless rejected as being indefinite due to the inconsistent use of transitional language as discussed above. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-16 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (“Jiang”; Cancer Gene Therapy 2001, 8(7)469-472; applicant’s IDS) in view of Kurtzman et al. (“Kurtzman”; U.S. Pre-Grant Publication Number 2003/0223971) and Srivastava et al. (“Srivastava”; U.S. Pre-Grant Publication Number 2013/0310443). This is a new rejection, necessitated by amendment to the claims.
Claim 1 recites a nucleic acid comprising an expression construct containing a control sequence comprising a truncated calcitonin promoter operably linked to a coding sequence of a gene of interest, wherein the truncated calcitonin promoter consists of a proximal promoter region of a calcitonin gene having the coordinates -185 to +125, relative to the transcription start site of the calcitonin coding sequence of the calcitonin gene set forth in SEQ ID NO: 3, and wherein the gene of interest is CYP2B6. 
It is emphasized that the claim interpretation of claim 1 is relied upon as discussed above in the rejection under 35 USC § 112(b), namely that the recited “truncated calcitonin promoter” and all affiliated limitations related thereto recited in claim 1 (e.g. “having the coordinates -185 to +125”, etc.) requires nothing more than a calcitonin 
Claim 2 recites the nucleic acid of claim 1, wherein the expression construct is flanked on each side by an inverted terminal repeat sequence.
Claim 3 recites the nucleic acid of claim 1, wherein the control sequence further comprises a tissue-specific enhancer region of the calcitonin gene having the coordinates -1080 to -860, relative to the transcription start site of the calcitonin coding sequence set forth in SEQ ID NO: 3.
Claim 4 recites the nucleic acid of claim 1, wherein the control sequence comprises the sequence of SEQ ID NO: 1.
Claim 5 recites the nucleic acid of claims 1, wherein expression of the gene of interest is useful to treat medullary thyroid cancer or other medullary thyroid condition or disease.
Claim 7 recites the nucleic acid of claim 1, wherein the nucleic acid is a recombinant adeno-associated virus (rAAV) nucleic acid vector.
Claim 8 recites the nucleic acid of claim 7, wherein the nucleic acid is a single-stranded or self-complementary rAAV nucleic acid vector.
Claim 9 recites a recombinant adeno-associated virus (rAAV) particle comprising the nucleic acid of claim 7.
Claim 10 recites the rAAV particle of claim 9, wherein the rAAV particle is an rAAV2 particle.
Claim 11 recites the rAAV particle of claim 10, wherein the rAAV2 particle comprises a modified capsid protein comprising a non-native amino acid substitution at a position that corresponds to a surface-exposed amino acid in a wild-type AAV2 capsid protein.

Claim 13 recites the rAAV particle of claim 12, wherein the non-native amino acid substitution is selected from: (a) Y730F, (b) S662V, (c) T491V, (d) S662V and T491V, (e) Y444F, Y500F, and Y730F, or (f) Y444F, Y500F, Y730F and T491V.
Claim 14 recites the rAAV particle of claim 13, wherein the non-native amino acid substitution is selected from (a) Y730F and (e) Y444F, Y500F, and Y730F.
Claim 15 recites a composition comprising a plurality of the rAAV particle claim 9.
Claim 16 recites the composition of claim 15, further comprising a pharmaceutically acceptable carrier.
Claim 25 recites the nucleic acid of claim 1, wherein the CYP2B6 gene comprises the nucleotide sequence set forth as SEQ ID NO: 4.
Claim 26 recites the nucleic acid of claim 3, wherein the control sequence comprises a sequence having at least 95% sequence identity to any one of SEQ ID NOs: 8-14.
Claim 27 recites the nucleic acid of claim 3, wherein the control sequence comprises the sequence of any one of SEQ ID NOs: 8-14.
Jiang teaches a truncated calcitonin promoter that includes enhancer sequences and is operably linked to the expression of a gene that is therapeutic for medullary thyroid cancer (i.e. comprises the sequence of SEQ ID NO: 1, since the term “comprises” is understood to allow for extraneous elements such as flanking sequences that correspond to the native flanking sequences of the calcitonin promoter fragment of Jiang.
Jiang does not teach a gene of interest comprising CYP2B6, and doesn’t teach the promoter region of a calcitonin gene having the coordinates -185 to +125. Jiang teaches the use of AAV vectors, but is silent as to whether or not such vectors are self-complementary, single-stranded, or are AAV2 vectors. Jiang also does not teach vectors having the amino acid substitutions as discussed in claims 12-14.
Kurtzman teaches treating medullary thyroid cancer comprising the use of a calcitonin promoter to express a suicide gene that may include CYP2B6 (cytochrome P450 of Kurtzman). See paragraph [0077] and claims 2, 24 and 28 for example. This teaching is considered to naturally read on SEQ ID NO: 4 as recited in new claim 25, which is merely a consensus sequence of CYP2B6. Alternatively, official notice may be taken as to the use of CYP2B6 (and SEQ ID NO: 4) as a suicide gene as well known in the art prior to applicant’s filing date.
Srivastava teaches the use of rAAV particles comprising the mutations set forth in claims 12, 13 and 14.
It would have been obvious to one of ordinary skill in the art to substitute CYP2B6 in place of the thymidine kinase suicide gene disclosed by Jiang, as a matter of simple substitution of one known element for another to obtain predictable results. Both CYP2B6 and thymidine kinase are known to function as suicide genes, and their substitution one for the other carry with it a reasonable expectation of success given their widespread use under standard molecular biology protocols widely available at the time of filing. Furthermore, it would have been obvious to include the promoter region of a calcitonin gene having the coordinates -185 to +125, since Jiang teaches that the sequence of the promoter was known prior to the time of applicant’s filing prima facie motivation to optimize result effective variables such as the sequence of a promoter that is useful for treating thyroid cancer as disclosed by Jiang. Finally, one of ordinary skill in the art would have had a reason to use the modified AAV vectors of Srivastava on the compositions of Jiang and Kurtzman, since Srivastava teaches each of the mutations disclosed in claims 12-14, and further teaches that such vectors are efficient at delivering a nucleic acid constructs into cells. Since all such proposed procedures utilize compositions that are disclosed by the cited combination of prior art, and since their synthesis and use would be considered routine by one of ordinarily skill in the art, the invention as a whole would have been considered prima facie obvious at the time the invention was filed in the absence of evidence to the contrary.

Response to Traversal
Applicant traverses the instant rejection by arguing that Jiang does not teach 1) a control sequence comprising “a truncated calcitonin promoter operably linked to a coding sequence of a gene of interest, wherein the truncated calcitonin promoter consists of a proximal promoter region of a calcitonin gene having the coordinates -185 to +125, relative to the transcription start site of the calcitonin coding sequence of the calcitonin gene set forth in SEQ ID NO: 3,” and 2) a gene of interest comprising CYP2B6. 
This is been fully considered, but is not persuasive. Regarding the argument that Jiang does not teach a control sequence comprising “a truncated calcitonin promoter operably linked to a coding sequence of a gene of interest, wherein the truncated calcitonin promoter consists of a proximal promoter region of a calcitonin gene having the coordinates -185 to +125, relative to the transcription start site of the calcitonin coding sequence of the calcitonin gene set forth in having the coordinates -185 to +125” is interpreted as open-ended language that allows for the presence of flanking sequences such as those appearing in the truncated calcitonin gene promoter of Jiang.
Regarding the argument that Jiang does not teach a gene of interest comprising CYP2B6, it is noted that Jiang was not relied upon for such a teaching. Rather, Kurtzman was relied upon for teaching a gene of interest comprising CYP2B6. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is further argued that Kurtzman and Srivastava fail to remedy alleged deficiencies of Jiang based on the assertion that the cited references do not teach or suggest the truncation of a calcitonin promoter to a proximal promoter region consisting of nucleotide positions -185 and +125, relative to the transcription start site of the calcitonin coding sequence. However, this argument is not persuasive since Jiang it is considered to teach this sequence as discussed above.
It is argued that Kurtzman describes the use of the cytochrome P450 2B1 gene of Manome el al., and that Kurtzman lacks any other disclosures of CYP450 genes. Applicant 
This has been fully considered but is not persuasive. The NCBI description of gene “CYP2B6” is a “cytochrome P450 family 2 subfamily B member 6 human”. (See: https://www.ncbi.nlm.nih.gov/gene/1555). Therein, it is noted that one of the aliases of this gene is “p450”. Kurtzman in fact teaches the use of a “P450” gene. See claims 2, 24 and 28 for example. Accordingly, given the fact that NCBI defines an alias of CYP2B6 as P450, one of ordinary skill in the art would understand Kurtzman’s reference to P450 as a teaching of CYP2B6. 
It is argued that one of skill in the art would not be motivated to combine the references in order to arrive at the claims, since Kurtzman allegedly mentions a calcitonin promoter once. This is not persuasive. The examiner did not reach any finding on motivation, rather setting forth that it would have been obvious to one of ordinary skill in the art to substitute CYP2B6 in place of the thymidine kinase suicide gene disclosed by Jiang, as a matter of simple substitution of one known element for another to obtain predictable results. Both CYP2B6 and thymidine kinase are known to function as suicide genes, and their substitution one for the other carry with it a reasonable expectation of success given their widespread use under standard molecular biology protocols widely available at the time of filing. There is no requirement for an explicit motivation from the prior art where sufficient reason exists otherwise for their combination. The examiner makes no comment or finding on whether motivation exists, nor is any required since .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633